DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 16 June 2022.

Response to Amendment
Claims 1, 3-10, 12-16, and 20-21 have been amended. Claims 1-21 are pending. In the previous action (Non-Final Rejection filed on 22 March 2022), claim 21 was indicated as containing allowable subject matter. 
In response to the amendments to the specification, the objections thereto are withdrawn. In response to the replacement drawing sheets, the objections to the drawings are withdrawn. In view of the amendments to the claims, the objections to the claims are withdrawn, except for claim 8, for which an unresolved objection is repeated below. It is noted that claims 3, 4, 6, and 7 were no amended to remove terms or phrases such as “ahead” and “in front of” as was advised in the previous action (p. 3). In view of the observation that these limitations can be understood where a perspective exists for which the claimed configuration is true (e.g., where it is possible to take a perspective in which a spray nozzle is ahead of a baffle plate), the objections are withdrawn. In view of the amendments to the claims, the rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that previously cited prior art Spencer et al. (WO 2015/104400 A1) is not a heat exchanger for reducing the temperature of the exhaust air plume, as is clarified by the amendment to claim 1 (Remarks, p. 8, “As an initial matter”; p. 10, lines 7-9).
In response, in view of the amendment, prior art Spencer is not relied upon in this action.
Applicant argues that while the scrubber of Tiwari et al. (US 2011/0120010 A1) has the function of removing entrained particles from syngas, the way it operates is not the same as claimed (p. 8, “Referring now”). Applicant argues that Tiwari teaches a pool of cooling liquid, and that embodiments are configured to bring syngas into contact with this liquid coolant to cool the syngas, with syngas flowing “through a pool of cooling fluid within the scrubber.” Tiwari teaches that syngas may contact the cooling fluid 52, causing some of the cooling fluid to evaporate, thereby cooling the syngas 47 and removing entrained particulates and/or water from the syngas. The contact is between the syngas and the liquid pool 52. See p. 9, top half. Applicant quotes the description in Tiwari of the quench ring 68 and concludes that three possibilities are set out for the spray of cooling fluid therefrom. According to Applicant, these are: (i) the spray of cooling fluid within the dip tube 54, wherein the flow of syngas at this point has not been disrupted by any baffles, so a spray nozzle is not directed towards the disrupted flow path; (ii) the quench ring directs cooling liquid at the baffle 64; which arguably this involves spraying into the disrupted flow path, but the direction of the spray is more or less parallel to the disrupted flow at that point, which is in contrast to claim 1, which now recites that the spray is directed towards the disrupted flow path, and into the oncoming exhaust air plume; and (iii) spraying toward the pool of cooling liquid, could be achieved simply by spraying within the dip tube 54, which differs from amended claim 1 for the same reasons as does the first possibility (i.e., it could be achieved without spraying into a flow disrupted by any baffles). See p. 9, bottom half. Therefore, Tiwari does teach that a scrubber can remove particulates from a syngas, but it does not in fact describe a system in which removal of entrained material from the syngas flow is carried out by the spray of cooling liquid, nor that the spray of liquid is directed towards the disrupted flow and into the oncoming exhaust flow to remove entrained materials (p. 10, “Consequently”).
In response, it is noted that Applicant concedes that the second of the above possibilities does arguably involve spraying into a disrupted flow path (Remarks, p. 9, seventh line from the bottom), before later stating that Tiwari “does not in fact describe a system in which removal of entrained material from the syngas flow is carried out by the spray of cooling liquid” (Remarks, p. 10, line4-5). In the above argument about the second possibility, it is the examiner’s understanding that Applicant believes Tiwari does not teach at least one spray nozzle directed towards the disrupted flow path into the exhaust air plume (claim 1, emphasis added), since it can be argued that directing cooling fluid from the quench ring 68 and at the baffle 64 uses a spray direction that is more or less parallel to the disrupted flow at that point, which is in contrast to the claimed spray that is directed towards the disrupted flow path, and into the oncoming exhaust air plume. It is the examiner’s assessment that this argument is not persuasive because (i) spray into an “oncoming” exhaust is not claimed, and (ii) there does not appear to be a reason to interpret Tiwari as teaching spraying in a direction that is more or less parallel to the disrupted flow (it is unclear to the examiner to what point Applicant references with the phrase “at that point”). 
Tiwari states, “The quench ring 68 also may direct cooling fluid towards the baffle 64” ([0037]). Below is an annotated version of Fig. 2 which depicts the range of directed cooling fluid directions from the quench ring 68 to the baffle 64. While Tiwari does teach a pool of cooling liquid, this feature was not relied upon in the rejection.

    PNG
    media_image1.png
    489
    508
    media_image1.png
    Greyscale

As can be seen above, a teaching of cooling fluid directed from quench ring 68 also may direct cooling fluid towards the baffle 64 can reasonably be interpreted as a teaching of a spray of liquid “towards” a disrupted flow path “into” an exhaust air plume within the context of the combined teachings of Spencer in view of Tiwari. It is the examiner’s assessment that the range of angles of the directing are not appropriately interpreted as narrowly limited to a direction that “is more or less parallel to the disrupted flow at that point.” Moreover, in view of the cited evidentiary reference of the previous action, Drummond et al. (US 2,998,465), which taught that quench rings customarily comprise spray nozzles, the examiner concludes that Tiwari makes obvious “a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path into the exhaust air plume,” as discussed in the below rejection.
Applicant does not present additional arguments beyond those discussed above.
In an interview conducted on 21 July 2022 with Applicant’s representative, Mr. Z. Peter Sawicki, the examiner discussed the newly found prior art Iyengar (WO 2010/150272 A1) and proposed an examiner’s amendment to incorporate the allowable subject matter from claim 21 into claim 1. On 28 July 2022, Applicant requested the issuing of a final rejection. Because of Applicant’s amendments, after further consideration and search, and in view of the newly found prior art, new grounds of rejection are presented herein as a final rejection. See MPEP 706.07(a).

Claim Objections
Claims 8-9 and 21 are objected to because of the following informalities:  
Claim 8: In line 2, Applicant is respectfully advised to amend “the lower edge” to “a lower edge” because a “lower edge” is not previously recited and because a baffle does may not inherently comprises a lower edge.
Claim 9: In line 1, a space appears to be missing in “claim8.”
Claim 21: In line 4, Applicant is respectfully advised to amend “the inlet receives gas flow” to “the inlet receives a gas flow.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BHARTHUR SREENIVA SA IYENGAR (WO 2010/150272 A1, hereinafter “Iyengar”) in view of Tiwari et al. (US 2011/0120010 A1, hereinafter “Tiwari”), and as evidenced by Barczyk et al. (US 2016/0122654 A1, hereinafter “Barczyk”), Drummond et al. (US 2,998,465, hereinafter “Drummond”), and Bernd (US 2005/0234274 A1).
It is noted that the reference characters of Iyengar are considered to be illegible. Therefore, the drawings of Iyengar are not considered.
Regarding claim 1, Iyengar discloses a system for recycling carbon containing wastes/materials (p. 3, lines 26-27) (i.e., a materials recycling apparatus) comprising: 
a heated reactor section adapted to receive and transform feedstock into volatiles or uncondensed gases and biochar (p. 5, lines 19-20; p. 11, lines 11-12) (i.e., a heat treatment chamber for processing a material at an elevated temperature and producing an exhaust air plume); 
implicitly, means for conveying volatiles or uncondensed gases, or pyro gases, from the reactor (p. 11, lines 12, 16) (i.e., implicitly, the chamber having a vent for the exhaust air plume) through filters and into a heat exchanger HE-1 where the pyro gas is cooled to a temperature in the range of 50 to 90 deg C (p. 12, lines 17-20), wherein a reactor that conveys gases would be expected to have a stub pipe 203, as evidenced by Barczyk (Fig. 2; [0031]) (i.e., the chamber having a vent for the exhaust air plume leading via a heat exchanger for reducing the temperature of the exhaust air plume below 100°C – It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).); and
downstream of the heat exchanger, passing the pyro gas to a particle separator, a second heat exchanger, and a scrubber means (p. 5, line 25) such as a venturi scrubber (p. 12, lines 22-24) (i.e., leading the exhaust air plume to a scrubber).
However, Iyengar does not explicitly disclose a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path into the exhaust air plume to remove entrained ash and other nongaseous material from the exhaust air plume, and a supply of liquid to the or each spray nozzle. 
Tiwari discloses a gasifier 11 (i.e., a reactor) that produces syngas (i.e., a gas) from a carbonaceous fuel (Fig. 1; [0026]). Tiwari teaches component 46 that acts as a scrubber 19 (Fig. 2; [0032]) that receives syngas 47 through an opening 53 ([0033]) and passes the gas around a baffle 64 that increases the flow path of the syngas and a quench ring 68 for directing a cooling fluid ([0037]) to remove entrained particulates from the syngas ([0044]) (i.e., a scrubber comprising a disrupted flow path), wherein a quench ring is known in the art to customarily comprise individual spray nozzles to obtain a uniform pattern of quenching liquid in a quench zone, as evidenced by Drummond (col. 4, lines 52-55), and Tiwari teaches that quench ring 68 may direct cooling fluid towards the baffle 64 ([0037]) (i.e., at least one spray nozzle directed towards the disrupted flow path into the exhaust air plume; a supply of liquid to the or each spray nozzle). Tiwari teaches that a scrubber can remove particulates from a syngas produced by a gasification chamber ([0023]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar by providing a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path into the exhaust air plume to remove entrained ash and other nongaseous material from the exhaust air plume, and a supply of liquid to the or each spray nozzle as taught by Tiwari because (1) Iyengar teaches a scrubber (Iyengar, p. 5, line25), (2) a scrubber comprising a disrupted flow path and nozzles for quenching a syngas can increase a flow path of a gas for the removal of particulates (Tiwari, Fig. 2; [0037], [0044]), and (3) regarding the limitations of “to remove entrained ash and other nongaseous material from the exhaust air plume,” Iyengar teaches the gasification of tires to produce carbon particles (Iyengar, p. 3, line 27; p. 5, line 25), and the gasification of tires is known in the art to produce particles including carbon and ash, as evidenced by Bernd ([0002], [0104]), so it would have been prima facie obvious to remove entrained ash and other nongaseous material in the system taught by Iyengar in view of Tiwari.

Regarding claim 2, Tiwari teaches a baffle 64 that increases (i.e., disrupts) a flow of syngas (Fig. 2; [0037]).

Regarding claim 3, Tiwari teaches a quench ring 68, and therefore spray nozzles, that are upstream (i.e., ahead) of the baffle (Fig. 2; [0037]).

Regarding claim 16, Tiwari teaches that the cooling fluid can be water ([0027]).

Claims 4-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 2 above, and further in view of Wang (CN105214426A).
Regarding claim 4, Iyengar in view of Tiwari does not explicitly disclose a spray nozzle that is located in the disrupted flow path above and in front of a baffle plate.
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the device comprises staggered baffle plates 2 and baffle plates 4, between which are nozzles 3 for spraying absorption liquid 8 between the baffles ([0020]), wherein nozzles immediately upstream of baffle plates 4 are above said baffle plates (Fig. 1, noting inlet pipe 7, [0020]). Wang teaches that a scrubber having a space divided by multiple baffles has the effect of multi-stage dust removal ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a spray nozzle that is located in the disrupted flow path above and in front of a baffle plate as taught by Wang because a scrubber of this configuration has a space divided by multiple baffles, thereby effecting multi-stage dust removal (Wang, [0013]).

Regarding claim 5, Wang teaches six baffles (Fig. 1), so Wang teaches a flow path that is disrupted by two and three baffles.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing at least one baffle plate that comprises two or three baffle plates as taught by Wang because a scrubber of this configuration has a space divided by multiple baffles, thereby effecting multi-stage dust removal (Wang, [0013]).

Regarding claim 6, the embodiment taught by Wang features at least one nozzle that is upstream of each respective baffle plate (Fig. 1) (i.e., a spray nozzle of the at least one spray nozzle is located in the disrupted flow path ahead of each of the two or three baffle plates).

Regarding claim 7, Wang teaches nozzles 3 that comprise extensions that extend from the inside to the outside of a box body 1 of the device to an absorption liquid pipe 11 (Fig. 1; [0020]), and these extensions can be regarded as components of the nozzles. Therefore, the nozzles of Wang can be regarded as being located above and in front of or upstream of each baffle plate.

Regarding claim 8, Wang teaches a bottom plate 12 ([0021]) (i.e., a floor section) below a flow path wherein a lower edge of each baffle is spaced from the floor section (Fig. 1). Wang teaches that this configuration facilitates the discharging of sludge from the device ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a scrubber that includes a floor section below a flow path, wherein a lower edge of each of the two or three baffle plates is spaced from the floor section along at least a part of said edge as taught by Wang because a scrubber of this configuration can discharge sludge (Wang, [0024]).

Regarding claim 9, Wang teaches an overflow pipe 5 ([0021]) to prevent absorption liquid 8 from entering the intake pipe 7 ([0022]) (i.e., a drain allowing escape of the liquid from the scrubber from a level which is a preset distance above the internal level of the floor section, wherein the lower edges of the baffles are spaced from the floor section by distances that are alternately greater than and less than the preset distance, and the baffle plates whose lower edges are spaced from the floor by less than the preset distance have an upper edge that is spaced from a roof section of the scrubber along at least a part of that upper edge). 

Regarding claim 12, Wang teaches that the device comprises and air inlet pipe 7 and an air outlet 10 that is above the air inlet pipe ([0013]), so the flow path of the scrubber of Wang is generally upwards from a scrubber inlet toward a scrubber outlet. Wang teaches baffle plates 2 ([0020]) that are in a higher place than the inlet pipe 7, so these baffle plates can be regarded as being located above a scrubber inlet. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari and Wang, as applied to claim 9 above, and further in view of Perez (US 3,856,487).
Iyengar in view of Tiwari and Wang does not explicitly disclose a drain that comprises a conduit that extends upwardly through the floor section with an open end standing proud of the floor by the preset distance.
Perez teaches a gas scrubber having a sump section 43 (Fig. 2; col. 5, lines 1-3) comprising a drain pipe 54 with an upper pipe section 55 connected by a threaded connector 56 to the drain pipe (col. 5, lines 21, 25-26), wherein the drain pipe extends upwardly from a floor 37 (col. 4, line 30) (collectively, a drain comprising a conduit that extends upwardly through the floor with an open end standing proud of the floor by the preset distance). Perez teaches that a drain of this configuration allows for the drain height to be altered to control the level of liquid in the sump (col. 5, lines 26-28).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari and Wang by providing a drain that comprises a conduit that extends upwardly through the floor section with an open end standing proud of the floor by the preset distance as taught by Perez because (1) a drain of this configuration allows for the drain height to be altered to control the level of liquid in the sump (Perez, col. 5, lines 26-28), and (2) such a drain can be set to a preset level above a floor section.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 1 above, and further in view of Wang.
Regarding claim 11, Iyengar in view of Tiwari does not explicitly disclose a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet. 
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the device comprises and air inlet pipe 7 and an air outlet 10 that is above the air inlet pipe, with baffles in between that change the flow path of the gas, enhancing the effect of removing soot ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet as taught by Wang because (1) a flow path that is changed by baffles enhances separation (Wang, [0013]), and (2) a change in direction at the end of a flow path in the upward direction to a top-mounted outlet results in a generally upwards flow path from a scrubber inlet toward a scrubber outlet (Wang, Fig. 1).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 2 above, and further in view of Cheng (US 5,570,644), and as evidenced by Jacobs et al. (US 6,098,965, hereinafter “Jacobs”).
Regarding claim 12, Iyengar in view of Tiwari does not explicitly disclose a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet, and at least one baffle plate that is located above the scrubber inlet.
Cheng discloses a scrubber unit (Fig. 1; col. 1, line 59) for scrubbing particulates from an exhaust gas (col. 1, lines 7-8; col. 4, line 11). Cheng teaches that the exhaust gas 13 (col. 2, line 34) flows upward from a duct 12 (i.e., a scrubber inlet) to an outlet (top of Fig. 1) along a tortuous path (Fig. 2; col. 1, lines 61-62) defined by collection trays 37 (col. 3, lines 3-5) that provides a scrubbing action (col. 4, lines 9-16), wherein the collection plates can be regarded as baffle plates since they deflect the gas (i.e., they are baffles) and they were known in the art to comprise plates, as evidenced by Jacobs (col. 11, lines 58-59; col. 12, lines 17-18).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet, and at least one baffle plate that is located above the scrubber inlet as taught by Cheng because a scrubber so configured can subject gas to a scrubbing action (Cheng, col. 4, lines 9-16).

Regarding claim 13, Cheng teaches gaps 38, 39, 40 created by the collection trays through which the gas flows (i.e., baffle plates comprising apertures) that define a flow path that is non-aligned with duct 12 (Fig. 1) (i.e., the scrubber inlet).

Regarding claim 14, Cheng teaches jetting nozzles 55, 58, and 61 (col. 3, line 31, 39, 49) that are mounted below the collection trays 37 (i.e., spray nozzles are provided on an underside of baffle plates).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 1 above, and further in view of Wang.
Regarding claim 11, Iyengar in view of Tiwari does not explicitly disclose a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet. 
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the device comprises and air inlet pipe 7 and an air outlet 10 that is above the air inlet pipe, with baffles in between that change the flow path of the gas, enhancing the effect of removing soot ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet as taught by Wang because (1) a flow path that is changed by baffles enhances separation (Wang, [0013]), and (2) a change in direction at the end of a flow path in the upward direction to a top-mounted outlet  results in a generally upwards flow path from a scrubber inlet toward a scrubber outlet (Wang, Fig. 1).

Regarding claim 15, Wang teaches spray nozzles that are directed in a downwards direction (Fig. 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 1 above, and further in view of Kooiman et al. (US 5,028,241).
Iyengar in view of Tiwari does not explicitly disclose a liquid that is water containing a detergent composition.
Kooiman discloses a gasifier system that pyrolyzes a waste (col. 1, lines 60, 63; col. 5, line 64) that utilizes a scrubber 14 that creates a tortuous path using baffles (col. 8, lines 30-31, 39-40). Kooiman teaches that the skilled practitioner may find it advantageous to use an aqueous solution in the scrubber that includes detergents (col. 9, lines 6-8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a liquid that is water containing a detergent composition as taught by Kooiman because the skilled practitioner may find it advantageous to use an aqueous scrubbing solution that includes detergents (Kooiman, col. 9, lines 6-8).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 1 above, and further in view of Wang.
Spencer in view of Tiwari does not explicitly disclose a flow path that is disrupted in that it does not comprise a straight line path.
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the device comprises staggered baffle plates 2 and baffle plates 4 ([0020]) that create the effect of multi-stage dust removal ([0013]). Through the flow path extending between the baffles (i.e., the disrupted flow path), the flow path can be regarded as lacking a straight line path (Fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing a flow path that is disrupted in that it does not comprise a straight line path as taught by Wang because a scrubber of this configuration has a space divided by multiple baffles, thereby effecting multi-stage dust removal (Wang, [0013]).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tiwari, as applied to claim 1 above, and further in view of Liu (CN202382327U).
Iyengar in view of Tiwari does not explicitly disclose a flow path that includes at least one filter (claim 19), wherein the at least one filter is located after the spray nozzle or nozzles (claim 20).
Liu discloses a spray chamber comprising staggered baffles (Fig. 1; [0017], [0024]) for purifying air ([0002]) (i.e., a scrubber comprising a disrupted flow path). Liu teaches the providing of a gas-liquid filter screen to further ensure the cleanliness of the discharged air ([0012], [0026]) that is located downstream of a spray head 62 ([0023]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Iyengar in view of Tiwari by providing at least one filter (claim 19), wherein the at least one filter is located after the spray nozzle or nozzles (claim 20) as taught by Liu because (1) a filter screen can further ensure the cleanliness of the discharged gas (Liu, [0012], [0026]), and (2) because Liu teaches that such a filter is positioned downstream of spray heads 62 ([0023]), it would have been prima facie obvious to provide such a filter downstream of a spray nozzle in the embodiment taught by Spencer in view of Tiwari and Liu. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barczyk et al. (US 2016/0122654 A1) discloses a method for processing of plastic and/or rubber waste ([0012]) in which a reactor 102 outputs gases through a gas cooling apparatus 103 where they are cooled to 120-160°C (Fig. 1; [0025]) before being passed to a scrubber 111 ([0027]).

Additional Claim Objection
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 21. The concept of a materials recycling apparatus comprising a heat treatment chamber for processing a material at an elevated temperature and producing an exhaust air plume, the chamber having a vent for the exhaust air plume leading via a heat exchanger for reducing the temperature of the exhaust air plume below 100°C to a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path into the exhaust air plume to remove entrained ash and other nongaseous material from the exhaust air plume, and a supply of liquid to the or each spray nozzle (claim 1), wherein the flow path includes at least one filter (claim 19) that is located after the spray nozzle or nozzles (claim 20), wherein the scrubber comprises a housing divided longitudinally by a dividing wall, the housing having an inlet located on one side of the dividing wall, and an aperture in the dividing wall, wherein the inlet receives gas flow from the vent, the disrupted flow path leads from the inlet to the aperture, and the at least one filter is located on the opposite side of the dividing wall (claim 21) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Iyengar (WO 2010/150272 A1), which discloses a system for recycling carbon containing wastes/materials (p. 3, lines 26-27) comprising: 
a heated reactor section adapted to receive and transform feedstock into volatiles or uncondensed gases and biochar (p. 5, lines 19-20; p. 11, lines 11-12); 
implicitly, means for conveying volatiles or uncondensed gases, or pyro gases, from the reactor (p. 11, lines 12, 16) through filters and into a heat exchanger HE-1 where the pyro gas is cooled to a temperature in the range of 50 to 90 deg C (p. 12, lines 17-20); and
downstream of the heat exchanger, passing the pyro gas to a particle separator, a second heat exchanger, and a scrubber means (p. 5, line 25) such as a venturi scrubber (p. 12, lines 22-24).
 Tiwari (US 2011/0120010 A1) makes prima facie obvious the providing of a disrupted flow path and spray nozzles to such a system (Tiwari, [0037]), and Liu (CN202382327U) makes obvious the providing of a filter screen downstream of the disrupted flow path (Liu, [0012], [0026]). However, none of the cited prior arts suggest a housing divided longitudinally by a dividing wall, the housing having an inlet located on one side of the dividing wall, and an aperture in the dividing wall, wherein the inlet receives gas flow from the vent, the disrupted flow path leads from the inlet to the aperture, and the filter is located on the opposite side of the dividing wall.
Other close prior art, Wang (CN105214426A), discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber) between staggered baffle plates 2 and baffle plates 4 (Fig. 1; [0020]). However, Wang also does not suggest the claimed configuration. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772